DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 4 August 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-7 and 12-18 are pending for examination.
Claims 1, 7, 12 and 18 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 4 August 2021.
Amendments to the drawings have been submitted with the amendment filed 4 August 2021.
Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The replacement drawings were received on 4 August 2021.  These drawings are acceptable.
Response to Arguments
The objection to the drawings, and the objections to the specification and the abstract of the disclosure, as set forth in the previous Office action, are overcome by applicant’s amendment.
The rejections of claims 7 and 18 under 35 USC 112(b), as set forth in the previous Office action, are overcome based on applicant’s amendment.
Allowable Subject Matter
Claims 1-7 and 12-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the aseptic filling machine for bottles is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“wherein a barrier chamber including a supply apparatus for air containing a sterilizer is provided downstream of the sealing portion, the barrier chamber has an 
	The closest prior art to Hayakawa (US 2010/0170867), Sangi et al. (US 2010/0043915), as well as Hayakawa et al. (JP 2015/116814) each disclose an aseptic filling machine for bottles that comprises at least a sterilizing portion, a filling portion and a sealing portion.  The closest prior art also discloses that a discharge conveyor may be provided at the outlet of the machine where the filled and sealed bottle is discharged, and that the discharge conveyor may comprise a surrounding aseptic chamber (see for example Hayakawa et al. (JP 2015/116814).  The various aseptic chambers of the machine may be sterilized, and the sterilizing agent may be hydrogen peroxide mixed with compressed air.  The discharge conveyor chamber (see for example, chamber 41f of Hayakawa et al. (JP 2015/116814) is located downstream of a sealing portion (chamber 41e with capper 40).  
The difference between the prior art and the claimed subject matter is that the discharge conveyor chamber is not a barrier chamber.  Furthermore, the prior art does not disclose, suggest or teach a barrier chamber including a supply apparatus for air containing a sterilizer that is provided downstream of the sealing portion, the barrier chamber has an inside and the supply apparatus supplies the air containing the sterilizer to the inside of the barrier chamber when a sealed bottle is conveyed into the barrier chamber.
The prior art discloses that the chambers may be sterilized, but the process of sterilizing the chamber is done when the bottles are not being run through the machine.  Furthermore, there is no barrier chamber with the structure set forth in the claim which 
Accordingly, the prior art does not teach or suggest the subject matter of claim 1, and thus claim 1 and the dependent claims 2-7 are allowable over the prior art.
Regarding independent claim 12: the subject matter of the aseptic filling method is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. Claim 12 includes the following limitations which, in combination with the other limitations of claim 12 are what make the claim allowable over the prior art, as the subject matter of claim 12 is neither taught or suggested by the prior art:
“wherein, after the sealing step, the bottle that is sealed is conveyed into a barrier chamber having an inside and air containing a sterilizer is supplied into the inside of the barrier chamber.”
The closest prior art to Hayakawa (US 2010/0170867), Sangi et al. (US 2010/0043915), as well as Hayakawa et al. (JP 2015/116814) is discussed above.
The difference between the prior art and the claimed subject matter is that the sealed bottles are conveyed into a discharge chamber, but the discharge chamber is not a barrier chamber.  Furthermore, the prior art does not disclose, suggest or teach that the sealed bottle is conveyed into a barrier chamber having an inside and air containing a sterilizer is supplied into the inside of the barrier chamber.
The prior art discloses that the chambers may be sterilized, but the process of sterilizing the chamber is done when the bottles are not being run through the machine.  
Accordingly, the prior art does not teach or suggest the subject matter of claim 12, and thus claim 12 and the dependent claims 13-18 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armbruster et al. (US ‘249) discloses a method and apparatus for sterilizing sealed bottles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        19 October 2021